Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 6, 1974 on the ground that she lost her employment due to misconduct in connection therewith. A finding of misconduct is a factual one, and if, as in this case, it is supported by substantial evidence, it must be affirmed (Labor Law, § 593 [subd 3]; § 623). Decision affirmed, without costs. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.